DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Regarding claim 43, please amend  “batter” to battery in line 37.
Regarding claim 51, please amend “batter” to battery in line 36.
Allowable Subject Matter
Claims 43, 45-46, and 50-53 are allowed.
Regarding claim 43, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, 
wherein the real-handwriting optical stylus comprises a variable-capacitance pressure sensor, a stylus system circuit and a stylus housing, and further comprises a battery, an infrared (IR) transmitter and a nib; wherein the force measuring handle of the variable-capacitance pressure sensor also serves as a stylus nib, wherein the IR transmitter comprises an IR lens and an IR transmitting tube, the IR transmitting tube being arranged in the IR lens, the IR lens being arranged around the nib, and the IR lens uniformly transmitting infrared rays emitted by the IR transmitting tube to the surrounding of the stylus;
wherein the stylus housing comprises a stylus housing front end and a stylus
housing rear end; the batter and the stylus system circuit are arranged in the stylus housing rear end; the variable-capacitance pressure sensor and the IR transmitter are , as claimed in combination with the remaining limitations of independent claim 1.

Regarding claim 51, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, 

wherein, the electromagnetic signal output coil is a resonant inductance of the LC resonant circuit, and the variable capacitor within the variable-capacitance pressure sensor is connected in parallel at the LC resonant circuit; a function key connected in series with the capacitors is connected in parallel at the LC resonant circuit; and the other regulation capacitor is connected in parallel at the LC resonant circuit, and the LC resonant circuit comprises the electromagnetic signal output coil, the variable capacitor within the pressure sensor, the capacitors connected in series with the key, and the other regulation capacitor., as claimed in combination with the remaining limitations of independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE L MATTHEWS/Examiner, Art Unit 2621